DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 08/27/2019.
Claims 1-9 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “the polysilicon rod” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Further it is not clear if “the polysilicon rod” is referred to as “the polycrystalline silicon rod” or if “the polysilicon rod” is obtained in addition to polycrystalline silicon rod.  For examining purpose, examiner has interpreted “the polysilicon” as “the polycrystalline silicon rod”. Clarification is requested.
Claim 1 recites the term “the carbon rod” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Further it is not clear if “the carbon rod” is referred to as “the 
Regarding dependent claims 2-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al (US PGP UB No.: 2012/0186300 A1) in view of Faerber et al (US patent no. 10,301,181 B2).

Regarding claims 1, 3 and 6-9, Ishizaki discloses a method for producing polycrystalline silicon comprising depositing polycrystalline silicon by Siemens method to a silicon core materials 4 (refereed as seed in the reference) where lower portion of the rod are held by a seed retaining member 6 connected to an electrode 5 wherein the seed retaining member is made of graphite 
	Ishizaki does not explicitly disclose or suggest wherein the carbon member at the end of the polycrystalline silicon rod is covered by a covering member after the polycrystalline silicon rod is attached from the electrode until being processed to handle the polysilicon rod and the carbon member in a separate conditions.
	However, Faerber discloses a method of producing polycrystalline silicon by depositing polycrystalline silicon by means of CVD on at least one U-shaped support body which is heated by direct passage of current to a temperature at which polycrystalline silicon is deposited on the support body which is being connected to a graphite electrode (interpreted graphite electrode as carbon member connected electrode) and being supplied with power and further discloses deinstalling the at least one pair of polycrystalline silicon rods from the reactor by means of crane,  a cable winch or a grab or the like (Col.2 lines 30-44, 58-59, reads on limitation of detaching the 
Faerber discloses plastic bag to cover the polycrystalline silicon rod but does not explicitly disclose or suggest carbon members at the end of the silicon rods are covered by cover member after silicon rods are detached from the electrodes from the electrodes until being process.
Given Faerber suggest the plastic bag to avoid contamination covering the portion of polycrystalline silicon rod, therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to utilize the plastic bag to cover the carbon member at the end of the silicon rods after the silicon rods are detached from the electrode which would protect the polycrystalline silicon rod from contamination as taught by Faerber (Col.2 lines 24-26).  
Further Given Ishizaki and Faerber teaching producing polycrystalline silicon, therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the suggested plastic bag of Faerber with Ishizaki to cover the seed retaining member before breaking and separating the seed retaining member (i.e., carbon member)  which would protect the polycrystalline silicon rod from contamination as taught by Faerber.
Further regarding claim 8, notwithstanding the method steps taught by Ishizaki and Faerber, the process limitations of the instant claims are not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Regarding claims 2 and 4, Ishizaki and Faerber does not explicitly disclose or suggest wherein a lower part of the polycrystalline silicon rod is covered by covering member together with the carbon member and also an upper part or entire polycrystalline silicon rod is covered by other covering member.
However, Given that Faerber suggest the use of plastic bag to cover the upper part of polycrystalline rod, therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the different plastic bag to cover the lower part of polycrystalline silicon rod with carbon member to protect the polycrystalline silicon rod from contamination as taught by Faerber (Col.2 lines 24-26).  

Regarding claim 5, Ishizaki and Faerber does not explicitly disclose or suggest further including removing the carbon member while the carbon member is covered by the covering member.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        12/4/2021